Title: Enclosure: Thomas Jefferson’s Abstract of Marriage Settlement of John Paradise and Lucy Ludwell Paradise, [after 10 May 1769]
From: Paradise, John,Jefferson, Thomas,Paradise, Lucy Ludwell
To: 

after 10 May 1769 
            
              
                Extracts from marriage settlement.
              
              
                Parties Date.
                May 10. 1769.
              
              
                Parties
                John Paradise esq. son of Peter Paradise 1st part.
              
              
                
                Peter Paradise 2d part.
              
              
                
                Lucy Ludwell 3d part.
              
              
                
                Wm Dampier 4th part
              
              
                
                James Lee 5th part.
              
              
                Recites
                will of Philip Ludwell devising to dated Feb. 28. 1767. & devising to Richard Corbin Et others in trust, for use of his 3. daurs to wit, ⅓ (which he specifies) to each & her heirs for ever if either died before age or marriage, her part to be equally divided between survivors & their heirs. appointing Peter Paradise John Paradise & Wm Dampier their guardians, and that Wm Dampier alone took guardnshp on himself. that the testr died Mar. 25. 1767. Frances Ludwell died Sep. 7. 1768. under age & unmarrd—that marrge intendd etc that Peter Paradise will give John Paradise 4000£ immedly and 4000£ more on his death, the latter to be put into hands of James Lee & Rob. Cary for trusts hereaft. mntd
              
              
                Limitns of Real estate & hereditamts
              
              
                
                1. to J. P. for life witht impeachmt waste with powr of leasg 21. years reservg best rent 
              
              
                
                2. after his death to L. P. for life witht impt etc with powr to lease etc
              
              
                
                3. to James Lee & Rob. Cary durg lives of J. P. & L. P. to suppt Contingt remrs
              
              
                
                4. to child or chdrn of J. & L. P. for such estates (not exceedg an estate tail) and in such shares & proportns, with or witht power of revocn, and with such remrs & limitns over ‘(but such limns over to be for the benefit of some or one of the sd children)’ as the sd J. P. & L. L. or the survivor by deed or will duly exd shall appoint
              
              
                
                5. (if no appmt made) to all the chdrn as ten. in com. in tail wth cross remrs in tail
              
              
                
                6. remr to such person as L. L. shall appt by deed or will
              
              
                
                7. in default of appmt to survivor of sd J. & L. in fee.
              
              
                Power, with consent of trustees, to exchange for lands in Engld or to sell, & buy others to be settld etc
              
              
                Personal estate of sd L. L. the use of it
              
              
                
                1. to J. P. for life. 2. to L. P. for life afterwds to L. P. for life. 3. to chdr, in sd on such proportns and such limns (sd limns ever to be for benefit of some of ye chdrn) as the sd J. & L. or the survivor by deed or will shall appt 4. if no appmt then to chdr equally and under many intricate limns. 5. if no chdrn then to  such person as L. shall by deed or will appt 6. if no such appmt then to survivor.
              
            
            
              
                The 4000£ paiable at death of P. Paradise to be placed in public funds or on landed security, with consent of trustees and of J. & L. interest to be received
              
              
                
                1. by J. P. for life 2. aftwds L. for life. 3. to chdrn as before providd for Personl est. of sd L. with power, with consent of Trustees & of J. & L. to lay out the 4000 £ in lands in Engld to be limited as the real estate of sd L. before described
              
            
          